986 F.2d 1416
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Teri Ann MEITINGER, Defendant-Appellant.
No. 92-7159.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 24, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-88-358-HM)
Teri Ann Meitinger, Appellant Pro Se.
Breckinridge Long Willcox, United States Attorney, Baltimore, Maryland, for Appellee.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Teri Ann Meitinger appeals from the district court's orders dismissing her motion to correct her presentence investigation report under Fed.  R. Crim.  P. 32 and her motion for reconsideration.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Meitinger, No. CR-88-358-HM (D. Md. Oct. 8 & 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED